Citation Nr: 1035975	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  10-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1955 to September 
1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the above claims.

In March 2010, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the claims file, the Board finds that a VA 
examination is necessary in this case.  During the March 2010 
personal hearing, the Veteran stated that he was injured in an 
accident during service while aboard the U.S.S. Randolph 
approximately late 1958 or 1959.  He stated that he sustained a 
crush injury to the left arm, which was put in a cast, and also 
jammed his knees and hurt his back.  He was treated in sick call 
only for his arm injury and the cast was removed before he 
departed from the ship in Norfolk.  The available service 
treatment records do not show any treatment for the right arm, 
knees, or back during service.  On separation, examination found 
no abnormalities of the Veteran's physical condition aside from 
scars of the right and left hands, which were noted on entrance.  

Post-service medical treatment records are silent for any medical 
evidence regarding the disabilities.  The record does include an 
April 2010 letter from Dr. K.L.C., the Veteran's private 
physician, which states that based on the Veteran's history of an 
inservice accident and the current notable deformity of the left 
hand compared to the right hand, severe arthritic changes in both 
knees, and degenerative disc disease of the low back, the 
Veteran's current disabilities are related to the inservice 
injury.  

Based on the Veteran's report of an inservice injury and the 
private physician's opinion, the Board finds that the Veteran 
should be afforded a VA examination on remand to obtain a medical 
opinion.  In the Board's view, such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

As a remand is necessary for an examination, the RO should also 
attempt to obtain military records regarding the inservice 
accident aboard the U.S.S. Randolph.  In addition, as the Veteran 
stated that he received private treatment for his claimed 
injuries starting from about three years following separation 
from service and the medical records from Dr. K.L.C. are not of 
record, the RO should make arrangements to obtain the Veteran's 
private medical records as well on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file service records verifying the Veteran's 
claimed inservice accident while stationed 
aboard the U.S.S. Randolph, including sick 
call records.  All efforts to obtain these 
records should be fully documented and a 
negative response must be provided if 
records are not available.

2.  Make arrangements to obtain the 
Veteran's private treatment records for his 
claimed left arm, right and left knees, and 
low back disabilities, including from Dr. 
K.L.C.  All efforts to obtain these records 
should be fully documented and a negative 
response must be provided if records are 
not available.

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the Veteran's right 
arm, right and left knees, and low back 
disabilities.  The claims file must be 
made available to the examiner for 
review prior to the examination.  

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent probability) 
that any current right arm, right and left 
knees, and low back disabilities had their 
onset during active service or is related 
to any in-service disease or injury.  The 
examiner should note that the Veteran's 
physical condition was normal on separation 
examination in providing an opinion in this 
matter. 

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


